Title: Lister Asquith to John Adams, 24 Apr. 1786
From: Asquith, Lister
To: Adams, John


          
            
              May it please your Excellency
            
            

              St Pauls de Leon Prison

              April 24th 1786
            
          

          Sir
          Having now been confin’d above 8 Months, and no likeness of our
            being at Liberty, after they have confiscated all my property, &, for what crime
            I cannot tell, as I am certain I have committed none, without entering into their ports
            be one, when in the greatest distress for want of Provisions. I have taken the Liberty
            of craving your assistance, and Interest, with His Excellency Mr: Jefferson as I expect he is not return’d, having wrote to His Excellencys
            Secretary Mr. Short, who has not return’d any answer, since
              Monr. De Raneval in the name of Monr: De Callonne the Controller General, wrote to these Officers to discharge us
            if we submitted to their sentence, and would not appeal. I wrote directly what I
            submitted too, and beg’d, he would get an absolute order, because, they would take no
            notice of that Letter. (as I too evidently saw, it was vain, and useless, to appeal,
            because, the Farmers can delay what they please, and do what they please) having got the
            Laws in their own hands, they have constantly delay’d His Excellencys demands on the
            Cabinet by their influence, and Interest, with the ministers; and have condem’d us by
            their own Court at Brest to the Gallies, or, the fine of 1000 Livres ⅌ man, besides the
            Confiscation of vessel, and Cargo, in open defiance of several articles of the Alliance,
            they admit English smuglers to come into their Ports with Tobacco, tho’, not near so
            large as my Vessel, who, knowing their Laws, and Customs, Fees their Officers and are
            set at Liberty; (this has been done since I have been confind) they have also told me
            since my confinement, that, if I had fee’d them at first, they would have set me also at
            Liberty. But as I was certain they wanted to spunge money from me, I would not fee them,
            for which reason, they seized the Vessel, and confin’d us, and made such depositions
            against us, which, being in French we could not answer, not understanding the Language;
            that they condem’d us against the Strictest part of the Alliance, which I know commands
            so strictly, assistance to all Americans in distress, be what ever buthen, or Cargo,
            they would; and there is not any proofs whatever against us, of any crime we have
            committed only, infamous, perjured, depositions, and I firmly, relyed on the Alliance,
            (but that is not regarded now by these Farmers) on the impartiality of the Cabinet, and
            on the just demands of his Excellency, but the Farmers have got so much Interest and
            influence at court, that, they make, and break, what Laws suit’s best their own
            selfinterests, in open defiance of the Alliance, or the Solicitations of his Excellency;
            and I hope Congress will not allow their subjects to be imprisoned, their property
            confiscated, without any proofs of any Crime they have committed …
          His Excellency wrote March 5th:, that
            he had obtaind an order for our discharge, without any Charges, or fines, provided, we
            submitted, which Mr: Short rec’d a few minutes after his
            Excellencys departure for London, and was sent here, but they would not set us at
            Liberty. the 4th: Inst the Captain General came here, to
            demand, if we intended to pay him all his Expences, he had been at during the time we
            had been here; and, being told we had no money, answer’d, as they had got the Vessel,
            and Cargo, confiscated to their profit, we should lay here, if we did not pay his
            demands; an other Officer the 19th; Inst. demanded the same,
            in the name of the Controller General of Brest, and on being answer’d we had no money,
            reply’d they would take an order on Messrs: Desbordes of
            Brest, provided, we signd it, and set us at Liberty, as they had got the Vessel and
            Cargo confiscated to them, they would also have their Expences, or, we should lay here;
            I told them I would not draw any bills, or give any orders, on his Excellency, or on
              Messrs: Desbordes, neither, would I sign any papers
            whatever in French, because I did not understand the Language, before I had His
            Excellencys express orders, as I believed their orders were to set us at Liberty without
            any fees, or fines, as I knew they wanted to get more money from us if they could, after
            they had deprived us of all our property by their false, and perjured depositions. Not
            hearing any thing from his Excellency, or his Secretary, of his return to France,
            implore you would mention to him our unhappy situation, and exert your humanity, and
            influence, as I know the Farmers will make (as they allways have) all the delays,
            possible, to keep us here, under pretences of reluctancy, in remitting the
            Fines, after they have infamously deprived me of my property, and entirely ruined me
            having lost a handsome Fortune in they Warr, and I know I have lost an
            independent fortune in England by my detention here, and being deprived of settling my
            business there, as I am an Englishman, and in the Service of America all the
            Warr, my relations have, depriv’d me of all my dependance for my taking up arms against
            them, as I was not there at the Trial by which accident, and, the lost of this Vessel
            and Cargo, I am entirely ruined, and am in a strange country, confind, my
            property confiscated, where I expected to have had the most humane treatment, and
            assistance, without the commission of any crime whatever.
          I beg if His Excellency is return’d you will write to him, as I
            very seldom receive any answers to my Letters, & should be happy of your writing
            to me by return of post, and please to direct it to me inclosed in one
            directed to Messrs Diotts & Co: Negociants Morlaix, as several of His Excellencys Letters have been stop’d 12
            or 14 days before we rec’d them, for which kindnesses we shall ever remain / Your most
              ob’dt: & humble Servt:

          
            
              Lister Asquith
            
          
        